                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 BEAUFORT DIVISION

Richard Douglas Waldrup, #20170291,           )
                                              )       C.A. No. 9:18-0354-HMH-BM
                       Plaintiff,             )
                                              )
       vs.                                    )          OPINION & ORDER
                                              )
Sheriff Steve Mueller and                     )
Captain Robert Padgett,                       )
                                              )
                       Defendants.            )


       This matter is before the court for review of the Report and Recommendation of United

States Magistrate Judge Bristow Marchant, made in accordance with 28 U.S.C. § 636(b)(1)

and Local Civil Rule 73.02 for the District of South Carolina.

       The magistrate judge makes only a recommendation to this court. The recommenda-

tion has no presumptive weight. The responsibility to make a final determination remains with

this court. See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The court is charged with

making a de novo determination of those portions of the Report and Recommendation to

which specific objection is made, and the court may accept, reject, or modify, in whole or in

part, the recommendation of the magistrate judge or recommit the matter with instructions.

See 28 U.S.C. § 636(b)(1) (2006).

       The parties filed no objections to the Report and Recommendation. In the absence of

objections to the magistrate judge’s Report and Recommendation, this court is not required to

give any explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198,

199 (4th Cir. 1983). The court must “only satisfy itself that there is no clear error on the face


                                                  1
of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005).

          After a thorough review of the Report and Recommendation and the record in this case,

the court adopts Magistrate Judge Marchant’s Report and Recommendation and incorporates it

herein. It is therefore

          ORDERED that Defendants’ motion for summary judgment, docket number 43, is

denied.

          IT IS SO ORDERED.


                                              s/Henry M. Herlong, Jr.
                                              Senior United States District Judge

Greenville, South Carolina
March 19, 2019




                                                2
